FORM 10-Q SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 x (Mark One) Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Quarterly Period Ended March 31, 2011 Or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-13648 BALCHEM CORPORATION (Exact name of registrant as specified in its charter) Maryland 13-2578432 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 52 Sunrise Park Road, New Hampton, New York (Address of principal executive offices) (Zip Code) 845-326-5600 Registrant’s telephone number, including area code: Indicate by a check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 2, 2011 the registrant had 28,854,989 shares of its Common Stock, $.06 2/3 par value, outstanding. Part I. Financial Information Item 1.Financial Statements BALCHEM CORPORATION Condensed Consolidated Balance Sheets (Dollars in thousands, except per share data) Assets March 31, 2011 (unaudited) December 31, 2010 Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Prepaid income taxes - Deferred income taxes Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets with finite lives, net Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Trade accounts payable $ $ Accrued expenses Accrued compensation and other benefits Dividends payable - Income taxes payable - Current portion of long-term debt Total current liabilities Long-term debt Deferred income taxes Other long-term obligations Total liabilities Commitments and contingencies (note 12) Stockholders' equity: Preferred stock, $25 par value. Authorized 2,000,000 shares; none issued and outstanding - - Common stock, $.0667 par value. Authorized 60,000,000 shares; 28,840,634 shares issued and outstanding at March 31, 2011 and 28,752,325 shares issued and outstanding at December 31, 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive (loss) income 50 ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements.  2 BALCHEM CORPORATION Condensed Consolidated Statements of Earnings (Dollars in thousands, except per share data) (unaudited) Three MonthsEnded March 31, Net sales $ $ Cost of sales Gross margin Operating expenses: Selling expenses Research and development expenses General and administrative expenses Earnings from operations Other expenses (income): Interest income ) ) Interest expense 18 22 Other, net ) ) Earnings before income tax expense Income tax expense Net earnings $ $ Net earnings per common share - basic $ $ Net earnings per common share - diluted $ $ See accompanying notes to condensed consolidated financial statements.  3 BALCHEM CORPORATION Condensed Consolidated Statements of Cash Flows (Dollars in thousands) (unaudited) Three MonthsEnded March 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Stock compensation expense Shares issued under employee benefit plans Deferred income tax expense ) ) (Recovery of) provision for doubtful accounts - ) Foreign currency transaction (gain) loss 85 ) Changes in assets and liabilities Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) Income taxes Other Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments on long-term debt ) ) Proceeds from stock options exercised and restricted shares purchased Excess tax benefits from stock compensation Dividends paid ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) Increase in cash and cash equivalents Cash and cash equivalents beginning of year Cash and cash equivalents end of year $ $ Supplemental Cash Flow information - see Note 9 See accompanying notes to condensed consolidated financial statements.  4 BALCHEM CORPORATION Condensed Consolidated Statements of Comprehensive Income (Dollars in thousands) (unaudited) Three MonthsEnded March 31, Net earnings $ $ Other comprehensive income, net of tax where applicable: Translation adjustments ) Unfunded postretirement benefit plan (2
